PER CURIAM:
Anthony Andrews appeals the district court’s order dismissing under 28 U.S.C. § 1915(e)(2)(B) (2000) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). Andrews also appeals the district court’s denial of his subsequent Fed. R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Andrews v. Jordan, No. 5:06-CT-3047-H (E.D.N.C. June 19, 2006 & Sept. 29, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.